                     UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

UNITED STATES OF AMERICA,
                                                          DOCKET NO. 3:94cr30

            V.                                                  ORDER

CHALMERS LAVETTE HENDRICKS

  This MATTER is before the Court on Defendant’s pro se Motion for Compassionate Release
(Doc. No. 226)

    Setting Response Deadline for US Attorney as to Chalmers Lavette Hendricks. The
Government is hereby ordered to inform the Court if Defendant has received, is scheduled to
receive, or has refused to receive the COVID-19 vaccine in a brief filing with the Court that
includes relevant dates. If none of these apply to Defendant, the Government is ordered to
respond to Defendant’s Motion #226 for Compassionate Release on the merits. These responses
are due 9/23/2021.

IT IS SO ORDERED.

                                     Signed: August 25, 2021




        Case 3:94-cr-00030-FDW Document 235 Filed 08/25/21 Page 1 of 1
